Citation Nr: 1640498	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-28 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with 
lung granulomas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1987 to December 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in St. Petersburg, Florida. 

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

Chronic sarcoidosis with lung granulomas originated during the Veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sarcoidosis with lung granulomas have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for sarcoidosis and service connection for lung granulomas as two separate disorders.  The Board notes that the evidence reflects that the Veteran's lung granulomas are manifestations of his sarcoidosis.  Following a thorough review of the record, the Board finds that service connection for sarcoidosis with lung granulomas is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests sarcoidosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as sarcoidosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In October 2007, while undergoing workup for renal colic, multiple nodules were found in the Veteran's lungs.  The examiner's impression was that they likely represented a benign finding and were perhaps non-calcified granulomas.  An August 2008 computerized tomography (CT) scan revealed numerous bilateral noncalcified nodules which had remained the same since October 2007 and a September 2009 CT scan also revealed no change in the size of the nodules and no new nodules.  A November 2010 note indicates there was inconclusive evidence as to the etiology of the Veteran's abnormal chest X-rays, although he was told he had "no cancer and/or confirmed sarcoid."  In February 2011, the Veteran underwent a cervical mediastinal exploration with lymph node biopsy, which demonstrated granulomatous disease consistent with sarcoidosis.

At a December 2011 VA examination, the Veteran reported being diagnosed with sarcoidosis and numerous lung granulomas.  He indicated these conditions had existed for the past four years and that over the past three years he had lost fifteen pounds.  The Veteran reported a persistent fever, night sweats, pain or discomfort over his chest on exertion, and chronic cough and fatigue; his cough was without sputum and hemoptysis.  The Veteran denied experiencing any overall functional impairment from his condition or requiring any treatment.  For the Veteran's claimed condition of numerous lung granulomas, the examiner found "there [was] no diagnosis because there is no pathology to render a diagnosis."  The examiner reasoned that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  With regard to the Veteran's claim of sarcoidosis, the examiner determined that "a diagnosis [was] not possible because unknown (sic)."  Notably, there is no evidence that any radiological imaging was performed at this examination.

In an August 2014 letter, J.R., M.D., the chief of pulmonary medicine at Eglin Air Force Base, indicated that the Veteran began treatment at Eglin for pulmonary nodules, also described as granulomas, in 2007 and that by September 2010, the nodules had increased in size.  Dr. J. R. described the "unusual presentation" of the course of the Veteran's condition and indicated it was "more likely than not," that this represented a "flare up of dormant chronic sarcoidosis," but that Dr. J. R. could not exclude lymphoma.  A February 2011 biopsy resulted in "negative findings of malignancy and a benign lymph node with multiple small, circumscribed, compact granulomas without necrosis compatible with sarcoidosis."  Dr. J. R. indicated that the 2010 flare-up lessened and the Veteran's condition had improved, but chronic granulomatous changes had persisted for about seven years.  Moreover, Dr. J. R. stated that while the Veteran's sarcoidosis flare-ups diminished, he still experienced chronic persistent sarcoidosis findings on imaging.  For example, a January 2014 chest radiograph still demonstrated chronic granulomatous lung disease, or stage 4 sarcoidosis.  Dr. J. R. further explained that while sarcoidosis may sometimes go dormant, or be in remission, it did not always go away and there was no known cure for sarcoidosis.

The Board has considered all the evidence of record and finds that entitlement to service connection for sarcoidosis with lung granulomas is warranted.  Although the December 2011 VA examiner found that the Veteran did not currently have sarcoidosis or lung granulomas, those opinions are contradicted by Dr. J. R.'s findings, as outlined in his August 2014 letter, which contains a thorough rationale.  Moreover, there is no evidence of record that the Veteran's sarcoidosis with lung granulomas did not begin during his active duty service.  

The competent and probative evidence of record demonstrates he has a current diagnosis of sarcoidosis with lung granulomas and that it first manifested in service.  As previously mentioned, sarcoidosis is a chronic disease listed under 38 C.F.R. § 3.309(a).  The manifestations of this disease have not been attributed to any intercurrent causes.  While the identity of the Veteran's disease was unclear in service for a number of years, as Dr. J. R. pointed out in the August 2014 letter, a February 2011 biopsy ruled out lymphoma and determined that the medical evidence was sufficient to identify the Veteran's disease as sarcoidosis.  Accordingly, service connection is warranted for the Veteran's sarcoidosis with lung granulomas.


ORDER

Entitlement to service connection for sarcoidosis with lung granulomas is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


